


116 S1625 IS: United States 5G Leadership Act of 2019
U.S. Senate
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS1st Session
S. 1625
IN THE SENATE OF THE UNITED STATES

May 22, 2019
Mr. Wicker (for himself, Mr. Cotton, Mr. Warner, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation

A BILL
To promote the deployment of commercial fifth-generation mobile networks and the sharing of information with communications providers in the United States regarding security risks to the networks of those providers, and for other purposes.


1.Short titleThis Act may be cited as the United States 5G Leadership Act of 2019. 2.DefinitionsIn this Act:
(1)3GPPThe term 3GPP means the Third Generation Partnership Project. (2)5G networkThe term 5G network means a fifth-generation mobile network as described by 3GPP Release 15 or higher.
(3)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Commerce, Science, and Transportation of the Senate;
(B)the Committee on Armed Services of the Senate; (C)the Select Committee on Intelligence of the Senate;
(D)the Committee on Homeland Security and Governmental Affairs of the Senate; (E)the Committee on Energy and Commerce of the House of Representatives;
(F)the Committee on Armed Services of the House of Representatives; (G)the Permanent Select Committee on Intelligence of the House of Representatives; and
(H)the Committee on Homeland Security of the House of Representatives. (4)Appropriate national security agencyThe term appropriate national security agency means—
(A)the Department of Homeland Security; (B)the Department of Defense;
(C)the Office of the Director of National Intelligence; (D)the National Security Agency; and
(E)the Federal Bureau of Investigation. (5)Cloud computingThe term cloud computing has the meaning given the term in Special Publication 800–145 of the National Institute of Standards and Technology, entitled The NIST Definition of Cloud Computing, published September 2011, or any successor publication.
(6)CommissionThe term Commission means the Federal Communications Commission. (7)Communications networkThe term communications network means—
(A)a system enabling the transmission, between or among points specified by the user, of information of the user’s choosing; (B)cloud computing resources; and
(C)a network or system used to access cloud computing resources. (8)Communications providerThe term communications provider—
(A)means any provider of interstate or international communication by wire or radio; and (B)includes a telecommunications carrier.
(9)Covered companyThe term covered company means— (A)Huawei Technologies Co., Limited;
(B)Zhongxing Telecommunications Equipment Corporation; (C)a subsidiary or affiliate of a company described in subparagraph (A) or (B);
(D)any communications provider domiciled in the People’s Republic of China (or a subsidiary or affiliate of such a company), excluding a communications provider that— (i)is domiciled in the People's Republic of China; and
(ii)is a subsidiary of a company that is not domiciled in the People’s Republic of China; and (E)any entity posing a national security risk.
(10)Entity posing a national security riskThe term entity posing a national security risk means an entity that the Commission determines poses a national security risk under section 4(c). (11)Supply Chain Security Trust FundThe term Supply Chain Security Trust Fund means the trust fund established under section 6.
(12)Telecommunications carrierThe term telecommunications carrier has the meaning given the term in section 3 of the Communications Act of 1934 (47 U.S.C. 153). (13)Trusted supplierThe term trusted supplier means a supplier of equipment and services for communications networks that the Secretary of Homeland Security determines would be appropriate to further the purposes of section 8.
(14)United States communications providerThe term United States communications provider— (A)means a communications provider domiciled in the United States; and
(B)does not include a covered company. 3.Policy statement on 5G network deployment and securityIt is the policy of the United States—
(1)to promote the timely deployment of robust, secure, and resilient commercial 5G networks; (2)to promote the development of the information and communications technology industry of the United States in order to supply technology and equipment to deploy commercial 5G networks;
(3)that the Federal Government should— (A)support but not build or operate 5G networks; and
(B)identify additional capacity in the low-bands, mid-bands, and high-bands of the electromagnetic spectrum for licensed and unlicensed use, emphasizing harmonization with global allocations; and (4)that communications networks deployed in the United States should not incorporate any hardware or software produced by, or any services offered by—
(A)a covered company; or (B)any other company that is subject to extrajudicial direction from a foreign government.
4.Prohibition of communications equipment and services posing national security risks
(a)ProhibitionExcept as provided in subsection (b)(2), funds from a universal service support program established under section 254 of the Communications Act of 1934 (47 U.S.C. 254) may not be used to purchase communications equipment and services from— (1)a covered company; or
(2)any other company that is subject to extrajudicial direction from a foreign government. (b)Completion of pending proceeding (1)In generalNot later than 90 days after the date of enactment of this Act, the Commission shall adopt a Report and Order in the proceeding captioned Protecting Against National Security Threats to the Communications Supply Chain Through FCC Programs (WC Docket No. 18–89).
(2)ExemptionsIn implementing paragraph (1), the Commission may exempt types or categories of equipment, services, or components thereof that do not pose an undue risk of sabotage to or subversion of the design, integrity, manufacturing, production, distribution, installation, operation, or maintenance of communications networks in the United States. (c)Entities posing a national security riskIn determining, for purposes of subparagraph (E) of the definition of the term covered company, which entities are entities posing a national security risk, the Commission shall rely solely upon a determination made—
(1)by— (A)an appropriate national security agency;
(B)an interagency body that includes appropriate national security expertise, including the Federal Acquisition Security Council established under section 1322 of title 41, United States Code; or (C)Congress; or
(2)under Executive Order 13873 (84 Fed. Reg. 22689; relating to securing the information and communications technology and services supply chain) or any implementing regulations. 5.Equipment replacement grants (a)In generalThe Commission shall make grants to United States communications providers using amounts—
(1)made available from the Supply Chain Security Trust Fund; or (2)borrowed under subsection (d) of this section.
(b)Equipment To be replacedAmounts from a grant under subsection (a)— (1)may be used only to replace communications equipment and services obtained from a covered company or another entity posing a national security risk, under such terms and conditions as the Commission shall establish; and
(2)may not be used to replace any equipment purchased on or after August 14, 2018. (c)Grant eligibility (1)In generalA communications provider with not more than 6,000,000 customers shall be eligible to receive a grant under subsection (a).
(2)Definition of customerFor purposes of paragraph (1), the term customer, with respect to a communications provider, means the United States customers of— (A)the communications provider; or
(B)any parent, subsidiary, or affiliate of the communications provider. (d)Borrowing authority (1)In generalPrior to the deposit of funds into the Supply Chain Security Trust Fund, the Commission may borrow from the Treasury such sums as may be necessary, but not to exceed the amount specified in section 6(b)(1), to implement this section.
(2)ReimbursementThe Commission shall reimburse the Treasury for any amounts borrowed under paragraph (1), without interest, from funds deposited into the Supply Chain Security Trust Fund. 6.Supply Chain Security Trust Fund (a)EstablishmentThere is established in the Treasury of the United States a trust fund to be known as the Supply Chain Security Trust Fund.
(b)Use of FundAs amounts are deposited into the Supply Chain Security Trust Fund, such amounts shall be used to make the following deposits or payments: (1)Repayment of amount borrowed for equipment replacementAn amount not to exceed $700,000,000 shall be available to the Commission to reimburse the general fund of the Treasury for any amounts borrowed under section 5.
(2)Equipment replacement$700,000,000, reduced by the amount borrowed under section 5, shall be available to the Commission to carry out that section. (c)Deposits into FundSection 309(j)(8) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)) is amended—
(1)in subparagraph (A), by striking and (G) and inserting (G), and (H); (2)in subparagraph (C)(i), by striking and (G) and inserting (G), and (H); and
(3)by adding at the end the following:  (H)Certain proceeds designated for Supply Chain Security Trust FundNotwithstanding subparagraph (A) and except as provided in subparagraph (B), the proceeds (including deposits and upfront payments from successful bidders), not to exceed $700,000,000, from the use of a system of competitive bidding under this subsection shall be deposited in the Supply Chain Security Trust Fund established under section 6 of the United States 5G Leadership Act of 2019..
7.Report on deployment and availability of 5G networks
(a)In generalNot later than 180 days after the date of enactment of this Act, and biennially thereafter, the Assistant Secretary of Commerce for Communications and Information, in consultation with the Secretary of Homeland Security, the Chairman of the Commission, the Secretary of Defense, and the Director of National Intelligence, after providing notice and an opportunity for public comment, shall submit to the appropriate congressional committees a report that identifies— (1)steps to ensure the secure deployment and availability of 5G networks, with a particular focus on the threat posed by equipment and services produced or provided by covered companies; and
(2)any new statutory authority required to ensure the security of 5G networks in the United States. 8.Information sharing with communications providers and trusted suppliers (a)Establishment of joint programNot later than 90 days after the date of enactment of this Act, the Secretary of Homeland Security, in consultation with the Director of National Intelligence, the Director of the Federal Bureau of Investigation, the Secretary of Commerce, and the Chairman of the Commission, shall establish a joint program to share information regarding security, risks, and vulnerabilities with United States communication providers and trusted suppliers.
(b)Duties of programThe program established under subsection (a) shall— (1)conduct regular briefings and other events to share information with United States communications providers and trusted suppliers;
(2)prioritize engagement with communications providers that— (A)are small businesses; or
(B)primarily serve rural areas; (3)as determined appropriate by the Secretary of Homeland Security, facilitate information sharing with United States communications providers and trusted suppliers by providing temporary security clearances to selected citizens of the United States;
(4)develop recommendations for United States communications providers to better secure their networks; and (5)as determined appropriate by the Commission, in consultation with the Assistant Secretary of Commerce for Communications and Information, convene a working group of communications providers to engage in regular briefings and other events regarding national security risks posed to communications networks.
9.Promoting United States leadership in communications standards-setting bodies
(a)In generalThe Secretary of State, the Secretary of Commerce, and the Chairman of the Commission shall prioritize the use of Federal funds to enhance representation of the United States at international forums that set standards for 5G networks and for future generations of wireless communications networks, including— (1)the International Telecommunication Union (commonly known as ITU);
(2)the International Organization for Standardization (commonly known as ISO); and (3)the voluntary standards organizations that develop protocols for wireless devices and other equipment, such as the 3GPP and the Institute of Electrical and Electronics Engineers.
(b)BriefingNot later than 60 days after the date of enactment of this Act, the Secretary of State, the Secretary of Commerce, and the Chairman of the Commission shall brief the Committee on Commerce, Science, and Transportation of the Senate, the Select Committee on Intelligence of the Senate, the Committee on Energy and Commerce of the House of Representatives, and the Permanent Select Committee on Intelligence of the House of Representatives on a strategy to carry out subsection (a).  